Case 2:21-cv-00254-JFW-SK Document 19 Filed 06/09/21 Page 1 of 3 Page ID #:65




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
 3   Dennis Price, Esq., SBN 279082
     Amanda Seabock, Esq., SBN 289900
 4   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
 6   amandas@potterhandy.com
     Attorneys for Plaintiff
 7
     Keith Rozanski (Bar No. 232330)
 8   krozanski@hbblaw.com
 9   HAIGHT BROWN & BONESTEEL LLP
     555 South Flower Street, Forty-Fifth Floor
10   Los Angeles, California 90071
     Telephone: 213.542.8000
11
     Facsimile: 213.542.8100
12   Attorneys for Defendant
     Nordstrom, Inc.
13
                               UNITED STATES DISTRICT COURT
14                            CENTRAL DISTRICT OF CALIFORNIA
15   ANTONIO FERNANDEZ,                            )    Case No.: 2:21-cv-00254-JFW-SK
                                                   )
16           Plaintiff,                            )    JOINT STIPULATION FOR
     v.                                            )    DISMISSAL PURSUANT TO
17                                                 )
     NORDSTROM, INC., a Washington                      F.R.C.P. 41 (a)(1)(A)(ii)
     Corporation,                                  )
18                                                 )
             Defendants.                           )
19                                                 )
                                                   )
20
21          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
22   parties hereto that this action may be dismissed with prejudice as to all parties; each
23   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
24   matter has been resolved to the satisfaction of all parties.
25
26
27
28



     Joint Stipulation                            -1-           2:21-cv-00254-JFW-SK
Case 2:21-cv-00254-JFW-SK Document 19 Filed 06/09/21 Page 2 of 3 Page ID #:66




 1   Dated: June 09,2021        CENTER FOR DISABILITY ACCESS
 2
 3                              By:   /s/ Amanda Seabock
                                      Amanda Seabock
 4                                    Attorneys for Plaintiff
 5
 6   Dated: June 09,2021        HAIGHT BROWN & BONESTEEL LLP
 7
 8
                                By:   /s/ Keith Rozanski
 9                                    Keith Rozanski
                                      Attorneys for Defendant
10
                                      Nordstrom, Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                    -2-           2:21-cv-00254-JFW-SK
Case 2:21-cv-00254-JFW-SK Document 19 Filed 06/09/21 Page 3 of 3 Page ID #:67




 1                             SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Keith Rozanski,
 4   counsel for Nordstrom, Inc., and that I have obtained authorization to affix his
 5   electronic signature to this document.
 6
 7   Dated: June 09,2021             CENTER FOR DISABILITY ACCESS
 8
 9                                   By:      /s/ Amanda Seabock
                                              Amanda Seabock
10                                            Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                            -3-           2:21-cv-00254-JFW-SK
